LOWENSTEIN, Judge,
concurring.
The reasoning in the majority opinion leading to the conclusion that venue lies only in St. Louis County cannot be faulted. What seems terribly illogical, and wasteful of litigants and court time, is to require an additional suit in a different circuit to adjudicate a claim by someone unfortunate enough to have their insurance company declared insolvent. State ex. rel. Garrison Wagner Co. v. Schaaf, 528 S.W.2d 438, 442 (Mo. banc 1975). If there were any way, in the interest of judicial economy, to allow venue in Cole County, while still adhering to the general venue statute which directs this case to St. Louis County, I would be supportive. Allowing this case to proceed as part of the liquidation action would not adversely affect MIGA. State ex. rel. Govern v. Kehm, 850 S.W.2d 100, 102 (Mo. banc 1993). However, it is not up to this court to change what is the statutory scheme on venue under these facts. State ex. rel. Missouri Department of Natural Resources v. Roper, 824 S.W.2d 901, 904 (Mo. banc 1992).
The legislature should be urged to remedy the situation presented in this writ.